DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed March 30, 2021. No claims have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims do not recite any mathematical concepts (page 9 of Applicant’s response). Applicant has not specifically addressed the assertion made in the rejection that “[t]he claims also incorporate mathematical analyses (such as determining a number of simulations N to perform as recited in claims 1 and 14, performing the multi-objective optimization to determine a cost factor as recited in claims 1 and 14, determining minimum, maximum, and range values as recited in claims 4-5 and 17).”
Applicant submits that the interpretation of the claimed “cost factor” would not reasonably be interpreted as being related to advertising, marketing, or business relations (pages 10-11 of Applicant’s response). The Examiner respectfully disagrees. Applicant acknowledges that paragraph 76 of Applicant’s Specification explains that the cost factor may be based on fulfillment cost and/or capacity in an omnichannel distribution system (page 10 of Applicant’s response). Distributing items in a distribution network is a business process, which is further related to inventory management and 
Applicant submits that the claimed functions (particularly related to a synthetic scenario) could not reasonably be performed in the human mind (page 11 of Applicant’s response). The Examiner respectfully disagrees. A human could mentally and/or with pen and paper gather the relevant data, evaluate scenarios, and make relevant determinations. Applicant submits that the number of simulations performed is reduced, thereby reducing computational load specifically for a computing device (page 12 of Applicant’s response). As explained above, a human could also evaluate the resources (human or otherwise) needed to process each scenario or an amount of data in each scenario and make the decision to iterate the scenario less times and/or use only a maximum sample set of data. The benefits of such a decision would be seen regardless of whether the scenario is evaluated by a human or by a computer. Processing less data (e.g., less scenarios and/or a lower quantity of data) will typically use less processing resources (human or automated), the type of scenarios processed and data being similar. This does not result from an actual improvement in the operations of the computer, but instead in the inherent nature of processing less versus more information. This does not qualify as a technological improvement. Furthermore, the claims are not necessarily rooted in technology since processing less information would yield benefits achieved by the human processor or computer processor, alike. This is a known benefit 
Applicant submits that the Examiner has not provided evidence that the features of reducing a computational load and the determination of the number of simulations have been shown to be well-understood, routine, and conventional (pages 21-22 of Applicant’s response). The Examiner respectfully disagrees. The Kuo, Fernández Martínez, and Sheikholeslami references were provided in Step 2B of the rejection to address these features. Applicant has not addressed the teachings of these references. The Examiner maintains that, for the reasons presented above and in the rejection, she has presented a proper prima facie case of ineligibility under 35 U.S.C. § 101.
Regarding the rejections under 35 U.S.C. § 103, Applicant submits that the claims should be interpreted in light of the Specification and further asserts that the prior art does not address clustering as requiring that “the memory stack of the computing device (e.g., optimization service 130 and/or the cloud 120), and hence, the computational load on the NPE 103 is substantially reduced.” (Page 25 of Applicant’s response) These details are not recited in the claims and there is no special, limiting definition requiring that all of these details be read in. The claims recite that clustering is performed. Clustering may simply involve grouping relevant information. As explained in the rejection, “Martinez’s parameters fall under categories describing each of the respective parameters. Similarly, Sheikholeslami’s data is also grouped by parameter type and divided up into samples, sub-samples and slices, which conveys clustering .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-13), Article of Manufacture (claims 14-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving input parameters; receiving historical data related to a network of nodes; determining a synthetic scenario based on the received input parameters and the historical data; for each category of nodes: identifying key parameters; determining a range of each key parameter based on the synthetic scenario; determining a number of simulations N to perform with data sampled from the synthetic scenario within the determine range of each key parameter; for each of the N simulations, performing a multi-objective optimization to determine a cost factor of the parameter settings; selecting the parameter settings with a lowest cost factor; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, collectively, all of the claims evaluate a model which may be related to cost (as recited in all claims) and offering products by a network of nodes (e.g., as seen in claim 6), which are elements of organizing human activities (such as commercial interactions, sales activities, and the evaluation of human activities). Furthermore, the claims present scenario analysis at a level that could be evaluated in the human mind and/or with pen and paper. Gathering data, evaluating the data, and making decisions (e.g., as claimed) are examples of mental processes. The claims also incorporate mathematical analyses (such as determining a number of simulations N to perform as recited in claims 1 and 14, performing the multi-objective optimization to determine a cost factor as recited in claims 1 and 14, determining minimum, maximum, and range values as recited in claims 4-5 and 17). The dependent claims present additional details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device for content and programming coupled to the processor; 

clustering each node into a corresponding category of a plurality of categories, by determining a number of simulations N to perform with data sampled from the synthetic scenario within the determined range of each key parameter; and storing the cost factor in the storage device. The article of manufacture claims include similar additional elements (as those recited in the apparatus claims) along with a non-transitory computer-readable storage medium tangibly embodying a computer readable program code having computer readable instructions. 

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 17, 38-39, 67, 87-88, 97-99, 106, 108, 117).

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

Furthermore, “reducing a computational load on the processor by clustering each node into a corresponding category of a plurality of categories” and “reducing the computational load on the processor by determining a number of simulations N to perform with data sampled from the synthetic scenario based on the key parameters” are well-understood, routine, and conventional practices.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

Kuo et al. (US 2013/0246986): ¶¶ 42, 47, 78 – Samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time.
Fernández Martínez (US 2011/0307438): Abstract, ¶ 187 – Samples may be clustered and reduced to reduce the computational burden.
Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017): lines 77-83, 373-385 – Sample sizes may be selected. Certain combinations of slices and samples are more efficient than others. As seen in lines 81-83, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017).
[Claims 1, 8]	Martinez discloses:

a processor (fig. 1, ¶ 46);
a network interface coupled to the processor to enable communication over a network (fig. 1, ¶¶ 45, 53); 
a storage device for content and programming coupled to the processor (¶¶ 6, 47, 48); 
a program stored in the storage device, wherein an execution of the program by the processor configures the computing device to perform acts (¶¶ 6, 47, 48) comprising: 
receiving input parameters (¶ 58 – Data is input to the simulation system);
receiving historical data related to a network of nodes, from a data repository (¶¶ 51-52, 57);
determining a synthetic scenario based on the received input parameters and the historical data (¶¶ 57-58);
for each node (¶ 57 – Any aspect of the supply chain, e.g., inventory, transportation, supplier, shop, etc., may be seen as a node):
identifying key parameters (¶¶ 57-58, 88, 91 – Evaluated and/optimized measures and criteria may be viewed as identified key parameters).

[Claim 1]	reducing a computational load on the processor by clustering each node into a corresponding category of a plurality of categories; 
for each category of nodes:
	identifying key parameters;
determining a range of each key parameter based on the synthetic scenario; 
reducing the computational load on the processor by determining a number of simulations N to perform with data sampled from the synthetic scenario within the determined range of each key parameter;
for each of the N simulations, performing a multi-objective optimization to determine a cost factor of the parameter settings and storing the cost factor in the storage device; and
	selecting the parameter settings with a lowest cost factor;
[Claim 8]	wherein the clustering of each node into a corresponding category of a plurality of categories is based on one or more features of the node.
Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a 
[Claim 1]	reducing a computational load on the processor by clustering each node into a corresponding category of a plurality of categories; 
for each category of nodes:
	identifying key parameters;
determining a range of each key parameter based on the synthetic scenario; 

for each of the N simulations, performing a multi-objective optimization to determine a cost factor of the parameter settings and storing the cost factor in the storage device; and
	selecting the parameter settings with a lowest cost factor;
[Claim 8]	wherein the clustering of each node into a corresponding category of a plurality of categories is based on one or more features of the node
in order to facilitate more efficient yet accurate computer processing by reducing the computation cost associated with evaluating synthetic scenarios while improving the robustness and accuracy, as suggested in lines 77-83, 375-385, and 690-692 of Sheikholeslami. Storing the cost factor would have additionally allowed for a more comprehensive range of historical data to be more conveniently accessed and used in future simulations. Additional benefits of using Sheikholeslami’s disclosed Orthogonal Latin Hypercube Sampling (OLHS) to optimize Martinez’s sample size would have included “maximum stratification in any one-dimensional projection” and “improved convergence of the associated analysis and the robustness of the results to sampling variability” (as suggested in lines 100-109 of Sheikholeslami). Speeding up convergence of the algorithm used in Martinez’s optimization process is a goal of Martinez (Martinez: ¶¶ 85-86); therefore, Martinez would be amenable to taking 
[Claim 2]	Martinez does not explicitly disclose wherein the data sampled from the synthetic scenario within the determined range of each key parameter is obtained by applying Orthogonal Latin Hypercube Sampling (OLHS) on the synthetic scenario based on the key parameters. Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458). Martinez evaluates synthetic scenarios using distribution functions corresponding to key parameters (Martinez: ¶¶ 57, 71, 88, 91). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Martinez wherein the data sampled from the synthetic scenario within the determined range of each key parameter is obtained by applying Orthogonal Latin 
[Claim 3]	Martinez discloses wherein determining the synthetic scenario comprises:
creating a synthetic demand status data based on the historical data and the input parameters (¶¶ 51-52, 57-58, 71-79, 90-91); and
creating a synthetic network status data based on the historical data, the input parameters, and the synthetic demand status (¶¶ 51-52, 57-58, 71-79, 90-91).
[Claim 4]	Martinez does not explicitly disclose wherein determining the range of a key parameter comprises:
determining a maximum and a minimum setting for the key parameter from the synthetic network status data; and

Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458), i.e., with respective minimum and maximum values. Martinez evaluates synthetic scenarios using distribution functions corresponding to key parameters (Martinez: ¶¶ 57, 71, 88, 91). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Martinez wherein determining the range of a key parameter comprises:
determining a maximum and a minimum setting for the key parameter from the synthetic network status data; and
basing the range of the key parameter between the determined maximum and the minimum setting
in order to facilitate more efficient yet accurate computer processing by reducing the computation cost associated with evaluating synthetic scenarios while improving the robustness and accuracy, as suggested in lines 77-83, 375-385, and 690-692 of 
[Claim 5]	Martinez does not explicitly disclose wherein determining the range of a key parameter comprises:
determining a maximum and a minimum setting for the key parameter from the synthetic network status data;
extending at least one of the maximum and the minimum setting by a predetermined factor; and
basing the range of the key parameter between the maximum and the minimum, including the extension by the predetermined factor.
Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami 
determining a maximum and a minimum setting for the key parameter from the synthetic network status data;
extending at least one of the maximum and the minimum setting by a predetermined factor; and
basing the range of the key parameter between the maximum and the minimum, including the extension by the predetermined factor
in order to facilitate more efficient yet accurate computer processing by reducing the computation cost associated with evaluating synthetic scenarios while improving the robustness and accuracy, as suggested in lines 77-83, 375-385, and 690-692 of Sheikholeslami. Additional benefits of using Sheikholeslami’s disclosed Orthogonal Latin Hypercube Sampling (OLHS) to optimize Martinez’s sample size would have included “maximum stratification in any one-dimensional projection” and “improved convergence of the associated analysis and the robustness of the results to 
[Claim 6]	Martinez discloses wherein: 
the historical data (¶¶ 51-52, 57) includes:
raw demand data of one or more products offered by the network of nodes (¶¶ 8, 52, 57, 87); 
raw node data of each node in the network of nodes (¶¶ 8, 52, 57, 87); and 
the synthetic demand status is based on the raw demand data (¶¶ 8, 52, 57, 87); 
the synthetic network status is based on the raw node data (¶¶ 8, 52, 57, 87).
[Claim 9]	Martinez discloses wherein the key parameters are identified from the input parameters (¶¶ 57-58 -- Parameters may be input to the simulation system using historical information from a database).
[Claim 10]	Martinez discloses wherein the key parameters are identified by receiving the key parameters from a business rules database over the network (¶¶ 57-58 – Data 
[Claim 11]	Martinez discloses wherein the cost factor is based on at least one of: (i) a fulfilment cost for a predetermined time period, and (ii) a capacity utilization of the omnichannel distribution system for the predetermined time period (¶¶ 8, 12, 14, 17, 52).
[Claims 14-17, 19] 	Claims 14-17 and 19 recite limitations already addressed by the rejections of claims 1-4 and 11 above; therefore, the same rejections apply. Furthermore, Martinez discloses a non-transitory computer-readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of setting values of parameters of a network of nodes in an omnichannel distribution system, the method comprising the respectively disclosed functionality (¶¶ 6, 47, 48, 52, 57, 87, 90, 92).
	Furthermore, Martinez discloses that parameters may be input to the simulation system using historical information from a database (Martinez: ¶¶ 57-58). Martinez does not explicitly disclose receiving input parameters from a computing device of a user. However, Martinez allows for user to enter data, define a problem to be solved, and provide instructions to the computer system (Martinez: ¶ 46). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Martinez to perform the function of receiving input parameters from a computing device of a user so that a user can directly control .
Claims 7, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017), as applied to claims 1 and 14 above, in view of Kuo et al. (US 2013/0246986).
[Claims 7, 18]	Martinez and Sheikholeslami do not explicitly disclose wherein the determination of the number of simulations N to perform is based on at least one of: (i) a time limit for the N simulations, and (ii) a predetermined accuracy for the simulations. Kuo discloses that samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time (Kuo: ¶¶ 42, 47, 78). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Martinez-Sheikholeslami combination wherein the determination of the number of simulations N to perform is based on at least one of: (i) a time limit for the N simulations, and (ii) a predetermined accuracy for the simulations in order to help reduce simulation cost (as suggested in ¶ 47 of Kuo and is also a goal of Sheikholeslami, as seen in lines 77-83 and 373-385 of Sheikholeslami).
[Claims 12, 20]	Martinez and Sheikholeslami do not explicitly disclose wherein execution of the program by the processor further configures the computing device to perform acts comprising, for each category of nodes, upon determining that a delta of 
	identifying the present simulation as having the lowest cost factor; and 
not performing any additional simulations for the category even if all N simulations have not yet been performed.
	Kuo discloses that samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time (Kuo: ¶¶ 42, 47, 78). As seen in ¶ 78 of Kuo, a user can set a requirement for simulation cost/time. Sheikholeslami recognizes that a proper sample size leading to convergence is most desirable and accuracy is lost with undersampling while computational resources may be wasted with oversampling and Sheikholeslami uses this information to assess stopping (e.g., convergence) criteria (Sheikholeslami: lines 77-99). The claim recitation specifying that “upon determining that a delta of the cost factor between a present simulation and a prior simulation of the N simulations is below a predetermined threshold” may, in effect, be seen as evaluating when no significant benefit is gained from running an additional simulation. Convergence as a stopping criteria could be a type of predetermined threshold measure. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Martinez-Sheikholeslami combination wherein execution of the program by the processor further configures the computing device to perform acts comprising, for each category of nodes, upon determining that a delta of the cost factor between a present simulation and a prior simulation of the N simulations is below a predetermined threshold;

not performing any additional simulations for the category even if all N simulations have not yet been performed
so that a user has more active control over how many resources are expended to run various simulations, thereby adapting a simulation plan to minimize cost and stay within any cost thresholds established by a user to avoid cost overruns. Furthermore, the use of a convergence measure (e.g., as a predetermined delta threshold) to determine when to stop simulations would help to customize such a decision for a given simulation model, allowing Martinez to optimize a sample size, thereby avoiding the pitfalls of oversampling and undersampling, while minimizing costs (as suggested in lines 77-99 of Sheikholeslami).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017), as applied to claim 1 above, in view of Rowan et al. (WO 2017/217957 A1).
[Claim 13]	Martinez and Sheikholeslami do not explicitly disclose wherein determining the synthetic scenario comprises using machine learning to learn from the historical data. Rowan discloses that machine learning may be used for various aspects of simulation, including to achieve simulation convergence, statistically cluster datasets based on historical core datasets and a set of parameter values, etc. (Rowan: abstract, .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/005,373. The claims in both applications largely recite similar limitations, but they are recited in different combinations. Collectively, the set of claims in each respective application generally overlap with each other. The claims in application no. 16/005,373 recite details of labor efficiency, labor resources, inventory allocation, cost, etc. The claims in application no. 16/005,166 are broader than the claims in application no. 16/005,373 and are, thus, at least obvious over the claims in application no. 16/005,166.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miles et al. (US 2008/0288312) – Establishes “the predetermined minimum number of clustered elements by making models on successively smaller sets of training data to determine a size at which the accuracy or the precision of the one or more automated real property valuation models begins to degrade” (¶ 42).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683